Opinion issued June 30, 2005  

















In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-05-00285-CR
__________
 
EX PARTE TERRENCE LYNN JAMES
 

 
 
Original Proceeding on Petition for Writ of Habeas Corpus
 

 
 
MEMORANDUM OPINION
          Terrence Lynn James filed an original petition for writ of habeas corpus in this
Court.  James requests that we issue an order releasing him from custody in cause
nos. 48,610, 48,611, 48,612, 48,613, 48,615, and 48,616, pending in the 23rd District
Court of Brazoria County, Texas.  
          Courts of appeals have no original habeas corpus jurisdiction in criminal
matters.  Tex. Gov’t Code Ann. § 22.221(d) (Vernon 2004); Ex Parte Denby, 627
S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981, orig. proceeding). 
Therefore, we are without jurisdiction to grant habeas corpus relief.
          Accordingly, we dismiss James’s original petition for writ of habeas corpus.

 
 
                                                                        Terry Jennings
                                                                        Justice

Panel consists of Chief Justice Radack and Justices Jennings and Hanks.


Do not publish.  Tex. R. App. P. 47.2(b).